Citation Nr: 1027422	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-40 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1944 to March 
1946.  The Veteran's decorations for his service include a Combat 
Infantryman Badge and a Purple Heart Medal.

The Veteran died in July 2007.  The appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal the appellant and her daughter 
testified at a hearing before the undersigned Acting Veterans Law 
Judge at the RO in May 2010.  A transcript of the hearing is 
associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).


REMAND

The Board has found that additional development is required 
before the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death is decided.

In July 2007, the Veteran died of respiratory arrest due to 
severe chronic obstructive pulmonary disease (COPD).  The 
appellant asserts the Veteran's pulmonary disability began during 
the Veteran's active service, as he was exposed to extreme cold 
climate while serving in Italy during World War II.  The RO has 
conceded exposure to cold weather but has denied the claim based 
on a finding that exposure to cold weather did not cause the 
Veteran's death.

In August 2009, the Veteran's claims files were sent to the VA 
Medical Center for a review of the record and an opinion as to 
whether the Veteran's cause of death was etiologically related to 
his active service.  The examiner opined that it was less likely 
than not that the Veteran's COPD was caused by or a result of 
cold or other exposure during the Veteran's active service.  In 
support of this opinion, the examiner noted that there are 
several clinical risk factors for COPD, but that remote cold 
exposure was not an accepted risk factor for the development of 
COPD.  She reported, as noted by Dr. William Decker, that the 
Veteran was unequivocally exposed to particulate matter, dust, 
and fumes in the 40+ years that he worked as a welder after his 
separation from active service; she noted, but did not comment 
on, contrary letters from Drs. Doman and Bachmeyer that asserted 
a relationship between service and the cause of the Veteran's 
death.  She reported that it was more likely that the Veteran's 
prolonged exposure to the environmental antigens over several 
decades led to the steady decline of lung function and ultimate 
severe COPD that caused the Veteran's death in 2007.

The Board finds that the August 2009 VA opinion is insufficient 
upon which to base a denial of benefits.  First, the standard for 
entitlement for cause of death is whether a disability incurred 
in or aggravated by military service either caused or 
substantially or materially contributed to the veteran's death.   
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (emphasis added).  Thus, 
the August 2009 medical opinion does not provide an opinion 
consistent with the correct standard of review.  Second, the 
examiner relied on the negative opinion of Dr. Decker but did not 
comment on the contrary opinions of Drs. Doman and Bachmeyer; the 
Board is obligated to analyze the credibility and probative value 
of all evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide reasons for its rejection 
of any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991).  Finally, the appellant testified before the Board in 
May 2010 that the Veteran in fact was not exposed to significant 
welding fumes or industrial contaminants in his civilian 
occupation; the Board has found her testimony to be credible and 
it should be considered in making a medical determination of the 
claim on appeal. 

The Board therefore finds that the Veteran's claims files should 
be sent to the VA Medical Center for a complete and thorough 
review, to include the Veteran's STRs, by an examiner different 
from the August 2009 VA examiner.  The examiner should provide an 
opinion regarding the etiology of the Veteran's pulmonary 
disabilities that ultimately caused his death.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should arrange for the 
claims files to be reviewed by a physician 
with appropriate expertise, different from 
the August 2009 physician, to provide an 
opinion as to whether there is a 50 
percent or better probability that a 
disability incurred in or aggravated by 
active service either caused or 
substantially and materially contributed 
to the Veteran's death.

(For a service-connected disability to be 
the cause of death, it must singly or with 
some other condition be the immediate or 
underlying cause, or be etiologically 
related.  For a service-connected 
disability to be a contributing cause, it 
is not sufficient to show that is casually 
shared in producing death; rather, there 
must be a causal connection.)

In forming the requested opinion, the 
examiner should particularly consider 
STRs; the medical opinions expressed by 
Drs. Doman, Bachmeyer and Decker; and, the 
VA medical opinion dated in August 2009.  
The examiner should also review the 
testimony of the appellant before the 
Board in May 2010 and should presume that 
the appellant is a reliable historian 
regarding the Veteran's exposure to 
contaminants during the course of his 
post-service employment.

The rationale for all opinions expressed 
must be provided.   

If no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.

2.	The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the appellant's claim for 
entitlement to service connection for the 
cause of the Veteran's death based on a de 
novo review of the record.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


